         Case 5:19-cv-04303-HSP Document 42 Filed 02/12/21 Page 1 of 1




                    THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
TALEN ENERGY MARKETING, LLC                :
                                           :     CIVIL ACTION
                           Plaintiff,      :
    v.                                     :     NO. 19-4303
                                           :
ALUMINUM SHAPES, LLC,                      :
                                           :
                           Defendant.      :
__________________________________________:


                                            ORDER
       AND NOW, this 2nd day of February, 2021, Plaintiff Talen Energy Marketing, LLC’s
Motion to Mold Judgment to Include Attorney’s Fees and Expenses, Pre-Judgment Interest, and
Post-Judgment Interest (ECF No. 39); Plaintiff’s Brief in Support of its Motion (ECF No. 39-2);
and Defendant Aluminum Shapes, LLC’s Response to Plaintiff’s Motion to Mold Judgment
(ECF No. 40), IT IS ORDERED that the Motion is GRANTED, in part, and DENIED, in part,
as described in the accompanying memorandum.

       IT IS FURTHER ORDERED that JUDGMENT IS ENTERED IN FAVOR of
Plaintiff Talen Energy Marketing, LLC and against Defendant, Aluminum Shapes, LLC in
accordance with Federal Rule of Civil Procedure 58(a). Specifically, Defendant is ORDERED
to pay Plaintiff: the principal amount of $1,066,719.02, attorney’s fees in the amount of
$31,799.50; expenses in the amount of $1,740.40; pre-judgment interest in the amount of
$457,488.59; and post-judgment interest at the rate of 0.06% on 1,524,207.61, to be computed
daily and compounded annually, until the judgment is paid in full pursuant to 28 U.S.C. § 1961.



                                                     BY THE COURT:


                                                     /s/ Henry S. Perkin
                                                     HENRY S. PERKIN
                                                     UNITED STATES MAGISTRATE JUDGE
